PER CURIAM.
This action was brought to recover damages for false imprisonment. The plaintiff recovered a verdict for $500, and the defendant appealed from an order denying its motion for judgment notwithstanding the verdict or for a new trial. There are numerous assignments of error, but the only real question involved is the sufficiency of the evidence to sustain the verdict.
The evidence was conflicting, and it was for the jury to determine whether the plaintiff’s story was true. If the plaintiff told the truth, the arrest was made at the instance of the defendant company without a warrant some time *535after the alleged offense had been committed. The plaintiff was locked up overnight in a cell, and deprived of his liberty during that time, for the purpose of compelling him to pay a claim which the railway company asserted for freight charges. The jury must have believed the plaintiff’s story, and, that being true, the amount of damages awarded was not excessive. The question of probable cause is not involved in an action for false imprisonment. We have considered all the assignments of error, and find no reason for reversing the order of the trial court.
Order affirmed.